Of Counsel:
DAMON KEY LEONG KUPCHAK HASTERT
Attorneys at Law
A Law Corporation

MICHAEL A. YOSHIDA              2559-0
may@hawaiilawyer.com
ROSS UEHARA-TILTON             10743-0
rut@hawaiilawyer.com
1003 Bishop Street, Suite 1600
Honolulu, HI 96813
Phone: (808) 531-8031 ǀ Fax: (808) 533-2242

DAN S. IKEHARA, PLLC
DAN S. IKEHARA                  4242-0
DSIkehara@aol.com
P.O. Box 509
Woodinville, WA 98072
Phone: (808) 485-1420 | Fax: (425) 274-7333

Attorneys for Creditor
CAROLYN P. MENDOZA


             IN THE UNITED STATES BANKRUPTCY COURT

                      FOR THE DISTRICT OF HAWAII

In re:                                    CASE NO. 18-01453
                                          (Chapter 13)
DWAYNE KEITH MENDOZA and
NILA TADENA MENDOZA,                      CREDITOR CAROLYN P.
                                          MENDOZA’S NOTICE OF
                  Debtors.                WITHDRAWAL OF OBJECTION
                                          TO CONFIRMATION OF
                                          CHAPTER 13 PLAN




 U.S. Bankruptcy Court - Hawaii #18-01453 Dkt # 41 Filed 06/19/19 Page 1 of 2
         CREDITOR CAROLYN P. MENDOZA’S NOTICE OF
       WITHDRAWAL OF OBJECTION TO CONFIRMATION OF
                     CHAPTER 13 PLAN
            In light of the Court’s entry of the Order Granting Motion to Confirm

Absence of Stay (Dkt. No. 24), the dismissal of DWAYNE K. MENDOZA as a

debtor (Dkt. No. 37), and the Family Court’s orders as set forth in the

Memorandum Re: Status of Family Court Proceedings (Dkt. No. 40), Carolyn

intends to withdraw her Objection to Chapter 13 Plan (Dkt. No. 31), and does not

intend to appear at the upcoming continued confirmation hearing.

            Dated: Honolulu, Hawaii, June 19, 2019.

                               DAMON KEY LEONG KUPCHAK HASTERT


                                   /s/ ROSS UEHARA-TILTON
                               MICHAEL A. YOSHIDA
                               ROSS UEHARA-TILTON

                               Attorneys for Creditor
                               CAROLYN P. MENDOZA




__________________________________________________________________
In re Mendoza; Case No. 18-01453; Creditor Carolyn P. Mendoza’s Notice of
Withdrawal of Objection to Confirmation of Chapter 13 Plan
                                       -2-


 U.S. Bankruptcy Court - Hawaii #18-01453 Dkt # 41 Filed 06/19/19 Page 2 of 2
